Exhibit 99.3 Management’s discussion and analysis (“MD&A”) – November 12, 2014 OVERVIEW The following discussion and analysis is a review of the financial condition and results of operations of Just Energy Group Inc. (“JE” or “Just Energy” or the “Company”) for the three and six months ended September 30, 2014, and has been prepared with all information available up to and including November 12, 2014. This analysis should be read in conjunction with the unaudited consolidated financial statements of the Company for the three and six months ended September 30, 2014. The financial information contained herein has been prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”). All dollar amounts are expressed in Canadian dollars. Quarterlyreports, the annual report and supplementary information can be found on Just Energy’s corporate website at www.justenergygroup.com. Additional information can be found on SEDAR at www.sedar.com or at the U.S. Securities and Exchange Commission’s website at www.sec.gov. Just Energy is a corporation established under the laws of Canada and holds securities and distributes the income of its directly and indirectly owned operating subsidiaries and affiliates. Just Energy’s business involves the sale of energy management solutions including natural gas and/or electricity contracts to residential and commercial customers under long-term fixed-price, price-protected or variable-priced contracts. Just Energy markets its gas and electricity contracts in Canada, the United States and the United Kingdom, under the following trade names: Just Energy, Hudson Energy, Commerce Energy, Smart Prepaid Electric, Amigo Energy, Tara Energy, TerraPass and Green Star Energy. By fixing the price of natural gas and electricity under its fixed-price or price-protected program contracts for a period of up to five years, Just Energy offsets its customers’ exposure to changes in the price of these essential commodities. Variable rate products allow customers to maintain competitive rates while retaining the ability to lock into a fixed price at their discretion. Just Energy derives its margin or gross profit from the difference between the price at which it is able to sell the commodities to its customers and the related price at which it purchases the associated volumes from its suppliers. Just Energy also offers green products through its JustGreen program and conservation solutions through smart thermostats. The JustGreen electricity product offers customers the option of having all or a portion of their electricity sourced from renewable green sources such as wind, run of the river hydro or biomass. The JustGreen gas product offers carbon offset credits that allow customers to reduce or eliminate the carbon footprint of their homes or businesses. Additional green products allow customers to offset their carbon footprint without buying energy commodity products and can be offered in all states and provinces without being dependent on energy deregulation. Smart thermostats are offered as a bundled product with commodity contracts as well as a stand-alone unit. The smart thermostats are manufactured and distributed by ecobee Inc. (“ecobee”), a company in which Just Energy holds a 12% equity interest. Just Energy markets its product offerings through a number of sales channels including door-to-door marketing, broker and affinity relationships, and online marketing. The online marketing of gas and electricity contracts is primarily conducted through Just Ventures LLC and Just Ventures L.P. (collectively, “Just Ventures”), a joint venture in which Just Energy holds a 50% equity interest. Included in this MD&A is an analysis of the above operations. As at September 30, 2014, Just Energy’s subsidiaries, National Energy Corporation, operating as National Home Services (“NHS”) and Hudson Energy Solar Corp. and its subsidiaries (“HES”) were under agreement for sale and as a result, both have been classified as discontinued operations and the financial results from operations for prior periods have been restated to reflect results from continuing and discontinued operations for comparative purposes. On June 4, 2014, a purchase and sales agreement for NHS was executed with closing expected prior to December 31, 2014. On November 5, 2014, Just Energy announced the closing of the sale of HES to a partnership between TerraForm Power Inc. and SunEdison, Inc., a leading global solar technology manufacturer and provider of solar energy services. Terra Grain Fuels (“TGF”) was available for sale in fiscal 2014, with its sale being completed on December 24, 2013. As a result, up to December 24, 2013, the date of sale, TGF was also classified as discontinued operations. 1 FORWARD-LOOKING INFORMATION This MD&A contains certain forward-looking information pertaining to customer additions and renewals, customer consumption levels, EBITDA, Base EBITDA, Funds from Operations, Base Funds from Operations and treatment under governmental regulatory regimes. These statements are based on current expectations that involve a number of risks and uncertainties, which could cause actual results to differ from those anticipated. These risks include, but are not limited to, levels of customer natural gas and electricity consumption, extreme weather conditions, rates of customer additions and renewals, customer attrition, fluctuations in natural gas and electricity prices, changes in regulatory regimes, decisions by regulatory authorities, competition, the results of litigation, and dependence on certain suppliers. Additional information on these and other factors that could affect Just Energy’s operations, financial results or dividend levels are included in the May 28, 2014 Annual Information Form and other reports on file with security regulatory authorities, which can be accessed on our corporate website at www.justenergygroup.com, or through the SEDAR website at www.sedar.com or at the U.S. Securities and Exchange Commission’s website at www.sec.gov. KEY TERMS “$100m convertible debentures” refers to the $100 million in convertible debentures issued by the Company to finance the purchase of Fulcrum Retail Holdings, LLC, effective October 1, 2011. See “Debt and financing for continuing operations” on page 26 for further details. “$330m convertible debentures” refers to the $330 million in convertible debentures issued by Just Energy to finance the purchase of Hudson Energy Services, LLC, effective May 1, 2010. See “Debt and financing for continuing operations” on page 26 for further details. “$150m convertible bonds” refers to the US$150 million in convertible bonds issued in January 2014.Net proceeds were used to redeem Just Energy’s outstanding $90 million convertible debentures on March 19, 2014 and pay down Just Energy’s line of credit. See “Debt and financing for continuing operations” on page 26 for further details. “attrition” means customers whose contracts were terminated prior to the end of the term either at the option of the customer or by Just Energy. “customer” does not refer to an individual customer but instead an RCE (see Key Term below). “failed to renew” means customers who did not renew expiring contracts at the end of their term. “gross margin per RCE” refers to the energy gross margin realized on Just Energy’s customer base, including gains/losses from the sale of excess commodity supply. “LDC” means a local distribution company; the natural gas or electricity distributor for a regulatory or governmentally defined geographic area. “RCE” means residential customer equivalent, which is a unit of measurement equivalent to a customer using, as regards natural gas, 2,815 m3 (or 106 GJs or 1,000 Therms or 1,025 CCFs) of natural gas on an annual basis and, as regards electricity, 10 MWh (or 10,000 kWh) of electricity on an annual basis, which represents the approximate amount of gas and electricity, respectively, used by a typical household in Ontario, Canada. NON-IFRS FINANCIAL MEASURES Just Energy’s consolidated financial statements are prepared in compliance with IFRS. All non-IFRS financial measures do not have standardized meanings prescribed by IFRS and are therefore unlikely to be comparable to similar measures presented by other issuers. EBITDA “EBITDA” refers to earnings before finance costs, taxes, depreciation and amortization. This is a non-IFRS measure that reflects the pre-tax profitability of the business. 2 BASE EBITDA “Base EBITDA” refers to EBITDA adjusted to exclude the impact of mark to market gains (losses) arising from IFRS requirements for derivative financial instruments on future supply positions as well as reflecting an adjustment for share-based compensation. This measure reflects operational profitability as the non-cash share-based compensation expense is treated as an equity issuance for the purpose of this calculation, as it will be settled in shares and the mark to market gains (losses) are associated with supply already sold in the future at fixed prices. Just Energy ensures that customer margins are protected by entering into fixed-price supply contracts. Under current IFRS, the customer contracts are not marked to market but there is a requirement to mark to market the future supply contracts. This creates unrealized gains (losses) depending upon current supply pricing. Management believes that these short-term mark to market non-cash gains (losses) do not impact the long-term financial performance of Just Energy and management has therefore excluded it from the Base EBITDA calculation. FUNDS FROM OPERATIONS “Funds from Operations” refers to the cash flow generated by operations. Funds from Operations is calculated by Just Energy as gross margin adjusted for cash items including administrative expenses, selling and marketing expenses, bad debt expenses, finance costs, corporate taxes, capital taxes and other cash items. Funds from Operations also includes a seasonal adjustment for the gas markets in Ontario, Quebec, Manitoba and Michigan in order to include cash received from LDCs for gas not yet consumed by end customers. BASE FUNDS FROM OPERATIONS/BASE FFO “Base Funds from Operations” or “Base FFO” refers to the Funds from Operations reduced by capital expenditures purchased to maintain productive capacity. Capital expenditures to maintain productive capacity represent the capital spend relating to capital assets and a portion of investment relating to contract initiation costs. EMBEDDED GROSS MARGIN “Embedded gross margin” is a rolling five-year measure of management’s estimate of future contracted energy gross margin. The energy marketing embedded gross margin is the difference between existing energy customer contract prices and the cost of supply for the remainder of the term, with appropriate assumptions for customer attrition and renewals. It is assumed that expiring contracts will be renewed at target margin renewal rates. Embedded gross margin indicates the margin expected to be realized from existing customers. It is intended only as a directional measure for future gross margin.It is not discounted to present value nor is it intended to take into account administrative and other costs necessary to realize this margin. 3 Financial highlights For the three months ended September 30 (thousands of dollars, except where indicated and per share amounts) Fiscal 2015 Fiscal 2014 % increase (decrease) Sales $ 10 % $ Gross margin 17 % Administrative expenses 30 % Selling and marketing expenses 13 % Finance costs 13 % Loss from continuing operations1 ) NMF 3 ) Profit (loss) from discontinued operations ) NMF 3 Loss1 ) NMF 3 ) Loss per share from continuing operations available to shareholders - basic ) ) Loss per share from continuing operations available to shareholders - diluted ) ) Dividends/distributions )% Base EBITDA from continuing operations2 12 % Base Funds from continuing operations2 1 % Payout ratio on Base Funds from continuing operations 78 % % For the six months ended September 30 (thousands of dollars, except where indicated and per share amounts) Fiscal 2015 Fiscal 2014 %increase (decrease) Sales $ 11 % $ Gross margin 17 % Administrative expenses 20 % Selling and marketing expenses 11 % Finance costs 12 % Loss from continuing operations1 ) NMF3 ) Loss from discontinued operations ) NMF3 ) Loss1 ) NMF3 ) Loss per share from continuing operations available to shareholders - basic ) ) Loss per share from continuing operations available to shareholders -diluted ) ) Dividends/distributions )% Base EBITDA from continuing operations2 26 % Base Funds from continuing operations2 16 % Payout ratio on Base Funds from continuing operations % % Embedded gross margin2 7 % Total customers (RCEs) 7 % 1Profit (loss) for the year includes the impact of unrealized gains (losses), which represents the mark to market of future commodity supply acquired to cover future customer demand. The supply has been sold to customers at fixed prices, minimizing any realizable impact of mark to market gains and losses. 2See“Non-IFRS financial measures” on page 2. 3Not a meaningful figure. 4 Continuing operations CONSUMER DIVISION The sale of gas and electricity to customers with annual consumption equivalent to 15 RCEs and less is undertaken by the Consumer division. Marketing of the energy products of this division is primarily done door-to-door through independent contractors, online marketing and telemarketing efforts. Approximately 42% of Just Energy’s customer base resides within the Consumer division, which is currently focused on longer-term price-protected and variable rate offerings of commodity products as well as JustGreen. To the extent that certain markets are better served by shorter-term or enhanced variable rate products, the Consumer division’s sales channels also offer these products. In addition, the Consumer division has commenced marketing smart thermostats in Ontario and Texas, offering thermostats as a standalone unit or bundled with certain commodity products. COMMERCIAL DIVISION Customers with annual consumption over 15 RCEs are served by the Commercial division.These sales are made through three main channels: sales through the broker channel using the commercial platform; door-to-door commercial independent contractors; and inside commercial sales representatives. Commercial customers make up approximately 58% of Just Energy’s customer base. Products offered to commercial customers can range from standard fixed-price offerings to “one off” offerings, which are tailored to meet the customer’s specific needs. These products can be either fixed or floating rate or a blend of the two, and normally have terms of less than five years. Gross margin per RCE for this division is lower than consumer margins but customer aggregation costs and ongoing customer care costs per RCE are lower as well. Commercial customers have significantly lower attrition rates than those of consumer customers. ABOUT THE ENERGY MARKETS NATURAL GAS Just Energy offers natural gas customers a variety of products ranging from month-to-month variable-price offerings to five-year fixed-price contracts. For fixed-price contracts, Just Energy purchases gas supply through physical or financial transactions with market counterparts in advance of marketing, based on forecast customer aggregation for residential and small commercial customers. For larger commercial customers, gas supply is generally purchased concurrently with the execution of a contract. Variable rate products allow customers to maintain competitive rates while retaining the ability to lock into a fixed price at their discretion. The LDC provides historical customer usage which, when normalized to average weather, enables Just Energy to purchase the expected normal customer load. Furthermore, Just Energy mitigates exposure to weather variations through active management of the gas portfolio, which involves, but is not limited to, the purchase of options including weather derivatives. Just Energy’s ability to successfully mitigate weather effects is limited by the degree to which weather conditions deviate from normal. To the extent that balancing requirements are outside the forecast purchase, Just Energy bears the financial responsibility for fluctuations in customer usage. To the extent that supply balancing is not fully covered through active management or the options employed, Just Energy’s realized customer gross margin may be reduced or increased depending upon market conditions at the time of balancing. Ontario, Quebec, Manitoba and Michigan In Ontario, Quebec, Manitoba and Michigan, the volumes delivered for a customer typically remain constant throughout the year. Just Energy does not recognize sales until the customer actually consumes the gas.During the winter months, gas is consumed at a rate that is greater than delivery and, in the summer months, deliveries to LDCs exceed customer consumption. Just Energy receives cash from the LDCs as the gas is delivered, which is even throughout the year. 5 Alberta In Alberta, the volume of gas delivered is based on the estimated consumption for each month. Therefore, the amount of gas delivered in winter months is higher than in the spring and summer months. Consequently, cash received from customers and the LDC will be higher in the winter months. Other gas markets In New York, Illinois, Indiana, Ohio, California, Georgia, New Jersey, Pennsylvania, British Columbia, Saskatchewan and the United Kingdom, the volume of gas delivered is based on the estimated consumption and storage requirements for each month. Therefore, the amount of gas delivered in winter months is higher than in the spring and summer months. Consequently, cash flow received from these states/provinces is greatest during the third and fourth (winter) quarters, as cash is normally received from the LDCs in the same period as customer consumption. ELECTRICITY In Ontario, Alberta, New York, Texas, Illinois, Pennsylvania, New Jersey, Maryland, Michigan, California, Ohio, Delaware, Massachusetts and the United Kingdom, Just Energy offers a variety of solutions to its electricity customers, including fixed-price and variable-price products on both short-term and longer-term electricity contracts. Some of these products provide customers with price-protection programs for the majority of their electricity requirements. Just Energy uses historical usage data for all enrolled customers to predict future customer consumption and to help with long-term supply procurement decisions. Just Energy purchases power supply through physical or financial transactions with market counterparties in advance of marketing to residential and small commercial customers based on forecast customer aggregation. Power supply is generally purchased concurrently with the execution of a contract for larger commercial customers. The LDC provides historical customer usage, which, when normalized to average weather, enables Just Energy to purchase the expected normal customer load. Furthermore, Just Energy mitigates exposure to weather variations through active management of the power portfolio, which involves, but is not limited to the purchase of options including weather derivatives. The Company’s ability to successfully mitigate weather effects is limited by the degree to which weather conditions deviate from normal. In certain markets, to the extent that balancing requirements are outside the forecast purchase, Just Energy bears the financial responsibility for excess or short supply caused by fluctuations in customer usage. To the extent that supply balancing is not fully covered through customer pass-throughs or active management or the options employed, Just Energy’s customer gross margin may be impacted depending upon market conditions at the time of balancing. JUSTGREEN Customers also have the ability to choose an appropriate JustGreen program to supplement their electricity and natural gas contracts, providing an effective method to offset their carbon footprint associated with the respective commodity consumption. JustGreen programs for electricity customers involve the purchase of power from green generators (such as wind, solar, run of the river hydro or biomass) via power purchase agreements and renewable energy certificates. JustGreen programs for gas customers involve the purchase of carbon offsets from carbon capture and reduction projects. The Company currently sells JustGreen gas in the eligible markets of Ontario, British Columbia, Alberta, Saskatchewan, Michigan, New York, Ohio, Illinois, New Jersey, Maryland, Pennsylvania and California. JustGreen electricity is sold in Ontario, Alberta, New York, Texas, Maryland, Massachusetts, Ohio and Pennsylvania. Of all consumer customers who contracted with Just Energy in the past year, 31% took JustGreen for some or all of their energy needs. On average, these customers elected to purchase 87% of their consumption as green supply. For comparison, as reported in the second quarter of fiscal 2014, 27% of consumer customers who contracted with Just Energy chose to include JustGreen for an average of 84% of their consumption. Overall, JustGreen now makes up 13% of the Consumer gas portfolio, compared with 9% a year ago. JustGreen makes up 21% of the Consumer electricity portfolio, up from 18% a year ago. 6 Discontinued operations HOME SERVICES DIVISION In June 2014, Just Energy announced an agreement to sell the shares of NHS to Reliance Comfort Limited Partnership (“Reliance”). NHS provides Ontario and Quebec residential customers with a long-term water heater, furnace and air conditioning rental, offering high efficiency conventional and power vented tank and tankless water heaters and high efficiency furnaces and air conditioners. The agreement provides for a selling price of $505 million subject to certain potential adjustments at closing including working capital balances. Additionally, as conditions of closing, Just Energy must repay all outstanding NHS borrowings and pay out the remainder interest in a royalty agreement. The sale is contingent upon approval from the Canadian Competition Bureau and consents of Just Energy lenders. Just Energy is optimistic that it will close prior to December 31, 2014. See page 25 for more information on the financial results of the Home Services division. COMMERCIAL SOLAR DIVISION On November 5, 2014, Just Energy announced that it has closed the sale of its shares of HES, its commercial solar development business, to a leading global energy company. The purchase price paid will allow the assumption or repayment by the purchaser of approximately US$33 million in outstanding debt plus the payment of approximately US$23 million cash at closing. After deducting certain transaction costs, the net proceeds will be used for general corporate purposes, including reducing the balance on Just Energy’s revolving credit facility. See page 25 for more information on the financial results of the Commercial Solar division. ETHANOL DIVISION Just Energy’s sale of Terra Grain Fuels closed on December 24, 2013. TGF is an ethanol plant located in Belle Plaine, Saskatchewan that produces wheat-based ethanol and high protein distillers’ dried grain (“DDG”). TGF was indirectly acquired in 2009 as part of the acquisition of Universal Energy Group Ltd. 7 EBITDA For the three months ended September 30 (thousands of dollars) Fiscal 2015 Fiscal 2014 Reconciliation to interim condensed consolidated statements of income (loss) Loss for the period from continuing operations $ ) $ ) Add (subtract): Finance costs Provision for (recovery of) income taxes ) Amortization Profit attributable to non-controlling interest ) ) EBITDA from continuing operations $ ) $ ) Add: Change in fair value of derivative instruments Share-based compensation Base EBITDA from continuing operations $ $ EBITDA Gross margin per interim condensed consolidated financial statements $ $ Add (subtract): Administrative expenses ) ) Selling and marketing expenses ) ) Bad debt expense ) ) Amortization included in cost of sales/selling and marketing expenses Other income (expense) ) 19 Profit attributable to non-controlling interest ) ) Base EBITDA from continuing operations $ $ 8 EBITDA For the six months ended September 30 (thousands of dollars) Fiscal 2015 Fiscal 2014 Reconciliation to consolidated statements of income (loss) Loss for the period from continuing operations $ ) $ ) Add (subtract): Finance costs Provision for (recovery of) income taxes ) Amortization Profit attributable to non-controlling interest ) ) EBITDA from continuing operations $ ) $ ) Add: Change in fair value of derivative instruments Share-based compensation Base EBITDA from continuing operations $ $ EBITDA Gross margin per consolidated financial statements $ $ Add (subtract): Administrative expenses ) ) Selling and marketing expenses ) ) Bad debt expense ) ) Amortization included in cost of sales/selling and marketing expenses Other income (expense) ) Profit attributable to non-controlling interest ) ) Base EBITDA from continuing operations $ $ Base EBITDA from continuing operations (“Base EBITDA”) amounted to $31.7 million for the three months ended September 30, 2014, an increase of 12% from $28.3 million in the prior comparable quarter. The increase is attributable to the 17% increase in gross margin, offset by higher operating costs. The increase in gross margin is associated with the 7% increase in customer base, lower electricity balancing costs, a favourable impact from the recovery through fees of certain costs to serve as well as the increase in contribution from the JustGreen product offerings. Administrative expenses increased by 30% from $29.4 million to $38.2 million. The increase over the prior comparable quarter was due to the growth in operating costs needed to support the growing customer base. These increased costs were anticipated within the Company’s fiscal 2015 guidance. Over and above this, the quarter also includes costs related to the Hurt, et al v. Commerce Energy, Inc. et al (“Hurt litigation”) class action lawsuit. Just Energy disagrees with the verdict and strongly believes it complied with the law and plans on appealing, but has expensed an amount for related current and anticipated future legal costs and has taken a provision against any eventual award. These expenses added approximately $4 million to the second quarter administrative costs. Selling and marketing expenses for the three months ended September 30, 2014 were $53.1 million, a 13% increase from $46.8 million reported in the prior comparable quarter. This increase is attributable to the 9% increase in gross customer additions during the period as well as the amortization of contract initiation costs for customer aggregation in past periods and higher residual commission. Bad debt expense was $14.0 million for the three months ended September 30, 2014, an increase of 18% from $11.9 million recorded for the prior comparable quarter. The increase in bad debt expense is attributable to the 13% increase in revenue in the markets where Just Energy bears credit risk. For the six months ended September 30, 2014, the bad debt expense of $27.0 million represents approximately 2.3% of revenue in the jurisdictions where the Company bears the credit risk, up from the 2.1% of revenue reported for the six months ended September 30, 2013, both of which are well within management’s targeted range of 2% to 3%. 9 For the six months ended September 30, 2014, Base EBITDA from continuing operations amounted to $61.9 million, an increase of 26% from $49.0 million in the prior comparable period. For the current six-month period, gross margin increased by 17% . For the six months ended September 30, 2014, administrative costs increased by 20% compared to the same period last year, from $59.2 million to $71.3million. In addition, for the six months ended September 30, 2014, selling and marketing costs increased by 11% compared to the same period last year from $97.6 million to $108.3 million. For more information on the changes in the results from operations, please refer to “Gross margin” on page 19 and “Administrative expenses”, “Selling and marketing expenses”, “Bad debt expense” and “Finance costs”, which are further clarified on pages 21 through 24. EMBEDDED GROSS MARGIN Management's estimate of the future embedded gross margin is as follows: (millions of dollars) As at As at Sept vs. As at 2014 vs. Sept. 30, June 30, June Sept. 30, variance variance Energy marketing $ $ 4 % $ 7 % Management’s estimate of the embedded gross margin within its customer contracts amounted to $1,755.2 million as of September 30, 2014, an increase of 4% compared to embedded gross margin as of June 30, 2014. The strengthening of the U.S. dollar against the Canadian dollar during the quarter resulted in an increase of $59.4 million in embedded gross margin when the U.S. future gross margin is stated in Canadian dollars. Embedded gross margin indicates the margin expected to be realized from existing customers. It is intended only as a directional measure for future gross margin. It is not discounted to present value nor is it intended to take into account administrative and other costs necessary to realize this margin. As our mix of customers continues to reflect a higher proportion of Commercial volume the embedded gross margin will grow at a slower pace than customer growth; however, the underlying costs necessary to realize this margin will also decline. 10 Funds from Operations For the three months ended September 30 (thousands of dollars) Fiscal 2015 Fiscal 2014 Cash inflow from operations $ $ Add (subtract): Changes in non-cash working capital Cash flows used in operating activities of discontinued operations ) ) Losses attributable to non-controlling interest ) ) Tax adjustment ) ) Funds from continuing operations $ $ Less: maintenance capital expenditures ) ) Base Funds from continuing operations $ $ Base Funds from Operations Gross margin from interim condensed consolidated financial statements $ $ Add (subtract): Adjustment required to reflect net cash receipts from gas sales Administrative expenses ) ) Selling and marketing expenses ) ) Bad debt expense ) ) Current income tax provision ) ) Amortization included in cost of sales/selling and marketing expenses Other income (expenses) ) 19 Financing charges, non-cash Finance costs ) ) Other non-cash adjustments ) ) Funds from continuing operations $ $ Less: maintenance capital expenditures ) ) Base Funds from continuing operations $ $ Base Funds from continuing operations payout ratio 78 % % Dividends/distributions Dividends $ $ Distributions for share-based awards Total dividends/distributions $ $ 11 Funds from Operations For the six months ended September 30 (thousands of dollars) Fiscal 2015 Fiscal 2014 Cash inflow from continuing operations $ $ Add (subtract): Changes in non-cash working capital Cash flows used in operating activities of discontinued operations ) ) Losses atributable to non-controlling interest ) ) Tax adjustment ) ) Funds from continuing operations $ $ Less:maintenance capital expenditures ) ) Base Funds from continuing operations $ $ Base Funds from continuing operations Gross margin from consolidated financial statements $ $ Add (subtract): Adjustment required to reflect net cash receipts from gas sales Administrative expenses ) ) Selling and marketing expenses ) ) Bad debt expense ) ) Current income tax provision ) ) Amortization included in cost of sales/selling and marketing expenses Other income ) Financing charges, non-cash Finance costs ) ) Other non-cash adjustments ) ) Funds from continuing operations $ $ Less:maintenance capital expenditures ) ) Base Funds from continuing operations $ $ Base Funds from continuing operations payout ratio % % Dividends/distributions Dividends $ $ Distributions for share-based awards Total dividends/distributions $ $ Funds from continuing operations represents the cash generated from Just Energy’s ongoing operations and excludes the Home Services and Commercial Solar divisions as both are classified as discontinued operations. Base Funds from continuing operations, for the three months ended September 30, 2014, were $23.8 million, an increase of 1% compared with Base FFO of $23.5 million for the three months ended September 30, 2014. Base EBITDA increased 12% in the period (including the $4.0 million cost related to the Hurt litigation). Base FFO increased by a lower percentage due to an increase of $2.7 million in current income tax and an additional $1.4 million in cash-based finance costs (interest). The increase in income tax expense relates to the combined results of audits for past periods and management anticipates that cash tax payable on continuing operations will be nominal for the remainder of the current fiscal year. For the six months ended September 30, 2014, Base Funds from continuing operations was $39.3 million, an increase of 16% from the prior comparable period where Funds from continuing operations was $33.9 million. The 16% increase reflects an increase in Base EBITDA of 26% being partially offset by higher income tax and finance costs. 12 The payout ratio on Base Funds from continuing operations was 78% for the three months ended September 30, 2014, compared to 131% in the prior comparable period. For the six months ended September 30, 2014, the payout ratio was 126% compared with 182% in the prior comparable period. The first and second quarters are traditionally the lowest cash quarters and therefore result in the highest payout ratios. The pro forma payout ratio based on the current $0.50 dividend rate would have been 79% for the last 12 months. Summary of quarterly results for continuing operations (thousands of dollars, except per share amounts) Q2 Q1 Q4 Q3 Fiscal 2015 Fiscal 2015 Fiscal 2014 Fiscal 2014 Sales $ Gross margin Administrative expenses Selling and marketing expenses Finance costs Profit (loss) for the period from continuing operations ) ) Profit (loss) for the period ) ) Profit (loss) for the periodfrom continuing operations per share – basic ) ) Profit (loss)for the period from continuing operations per share – diluted ) ) Dividends/distributions paid Base EBITDA from continuing operations Base Funds from continuing operations Payout ratio on Base Funds from continuing operations 78
